Filed 11/20/19 by Clerk of Supreme Court

                    IN THE SUPREME COURT
                    STATE OF NORTH DAKOTA

                                  2019 ND 270

Melissa Rae Wolf n/k/a Melissa Rae Anderson,             Plaintiff and Appellee
      v.
Levi Norman Wolf,                                     Defendant and Appellant
      and
State of North Dakota,                         Statutory Real Party in Interest

                                 No. 20190166

Appeal from the District Court of Stark County, Southwest Judicial District,
the Honorable Gary H. Lee, Judge.

AFFIRMED.

Per Curiam.

Jennifer Stanley, Minot, N.D., for plaintiff and appellee; submitted on brief.

Haylee Cripe, Dickinson, N.D., for defendant and appellant; submitted on
brief.
                             Wolf v. Wolf, et al.
                               No. 20190166

Per Curiam.

[¶1] Levi Wolf appeals the district court’s modification of the allocation of
parenting time for the parties’ child. Wolf contends that the court erred in
finding there was a material change of circumstances and finding the
modification of parenting time was in the best interest of the child. Wolf also
contends that the court abused its discretion by denying his motion for
continuance.

[¶2] We summarily affirm the district court’s judgment under N.D.R.App.P.
35.1(a)(4), concluding the court did not abuse its discretion in proceeding with
the evidentiary hearing after denying Wolf’s second request to continue the
scheduled hearing date. We summarily affirm the finding there was a
material change in circumstances and modification of parenting time
pursuant to 35.1(a)(2), concluding there is evidence in the record to
support the court’s findings and we are not left with a definite and firm
conviction a mistake has been made.

[¶3] Gerald W. VandeWalle, C.J.
     Jon J. Jensen
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1